Title: To John Adams from Benjamin Waterhouse, 13 June 1821
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Boston June 13th. 1821.
				
				I cannot sufficiently thank you for the fresh instance of your friendship in writting to Prest. Monroe in my behalf. If it may not effect the expressed object, it cannot but have a good operation. My worthy friend Dr John Jebb adopted the favourite motto of the immortal Milton viz—“No effort is lost.”General Miller Govr. of Arkansaw, called upon me last week, direct from Washington, and yesterday I returned the visit by spending the day with him at his own house in Lincoln. He told me that he expressed his surprise & regret that I was left out, while A. B. C. & D. were left in. They however, in a great measure, convinced him that they could not do otherwise, that the post to which I was attached was reduced to five men, and if they had ordered me to go to any distant post that I would not go. These considerations, connected with the idea of my being rich, reconciled my best friends to the exclusion. This I found was not all. They said, if I was, (at my age) fit for the post, the station was not fit for me; that it had been a matter of surprize that Dr W, who to the education of his own country, had added that of an European one, should be so long contented to occupy the narrow & dark niche of a post surgeon; or to express their ideas in my own languague, that they wondered I should be contented to rest at anchor, “in ordinary,” when I ought to have made sail. General B. remarked that “he (Dr. W.) had less enterprize than his brother Eustis, though full as well qualified for a long voyage”. &c &c—One of the Generals commanding this Eastern District, told me, four years ago, that I ought not to remain connected with the army, for while the War Department grant you every indulgence, we, from your age, and rank in life, cannot command you to do any thing of the ordinary duties of a surgeon. The fact is, they made my place so much like a sinecure, that it, at times, created jealousies & discontents in the whole medical establishment. I have been aware of all this, and, weighing  all circumstances, I am not surprized that they have not retained me as a surgeon of a low grade.—Still I shall feel this sudden cutting of my cable.Since I left the college, I have scacely looked into a medical book, and since I lost my son, I have no relish for Natural history. I have therefore devoted the last seven years of my life to general, history, politics and ethics; and if the government should think me fit to be sent of any errand across the atlantic, suitable to my years, studies, and habits, I can only say that I and my good wife would be ready and willing to go, and do as directed—I do most seriously regret the time I have spent in the service of this University in the line of physic, and Natural history; and I sometimes feel shamed that I have laid at anchor so long—There is a Major Wooley of the  ordnance, a man of sense & Science, and seriousness, for whom I have a great esteem, and who was has an ambition to make his bow to you. I think I shall ride over one of these long afternoons, and thereby gratify him as well as myself. by a visit—Mr Ware’s sermons are not yet published; he being from home, but as soon as they appear I shall transmit you a copy—Yours with esteem, respect and / gratitude
				
					Benjn: Waterhouse.—
				
				
			